           Case 1:19-cr-20706-UU Document 12 Entered on FLSD Docket 11/18/2019 Page 1 of 1
                                            CO U RT M IN UTES                                                       Page8
                                M agistrate Judge Jacqueline Becerra
                          KingBuildingCourtroom 10-6                              Date:11/18/19           Time:10:00a.m.
    Defendant:xvaroEstuardocobarBustamant.
                                         e J#:18464-104 Case #:19-20706-Cr-Ungaro
    AUSA: (
          X.
           1 ç' t1
                 v.
                  -.)u.                                     Attorney:
    violation: consp/M oney Laundering
    Proceeding: ReportRe:Counsel/Arraignment/Detention CJA Appt:
    Bond/PTD Held:C Yes C No         Recommended Bond:Tem p.Ptd
    Bond Setat:                                                    Co-signed by:
     Rr surrenderand/ordonotobtainpassports/traveldocs                         Language:English
     C Reportto PTSas directed/or       x'saweek/monthby                       Disposition:                                 '
       phone:       x?saWeek/monthinperson                                      No attorne atl/A
          RandomUrinetestingbyPretrialServices                                    ' Wj> S                      1
                                                                                                               '
                                                                                                                       /
          Treatm ent as deem ed necessary
                                                                                 X   ,
                                                                                                 àh            %
     NC   Refrainfrom excessiveuseofalcohol                                              .
     Nr   Pafticipateinmentalhealthassessment&treatment                        .-.           1        x
                                                                                                      .        yN
     Rr   Maintainorseekfull-timeemployment/education                                    scjx     .


     Sr   Nocontactwithvictims/witnesses                                              O4Z F  .            ej
                                                                                                           o.4.-
     Nr   Nofirearms                                                                 .
     Nr   Nottoencumberproperty
     Nr   Maynotvisi  ttransportationestablishments
          Homeconfinement/EledronicMonitoringand/or
          Curfew            pm to           am ,paid by
          Allow ances:M edicalneeds,courtappearances,attorney visits,
          religious,em ploym ent
     Nr Travelextendedto:                                                        '
     Nr other:                                                                  fromspeedyTrialclock
'
    NEXT EOURT APPEARANCE Date:               m m e:             ludge:                               Place:
     e ortRECouns    -         1                   lj                     1l                              l
    PTD ondHearing:          t l%                      '
                                                       p'tA-               '
    Preli Arraign rRemoval:         ll                 It                 1$                              ll
    StatusConference RE:
    D.
     A.R. /O '
             l1-7-!
                  ' %                                                      Timeincourt: -5 $u.
                                                                                             4'w.
                                                                                                :
